 
Exhibit 10.3
 
PROMISSORY NOTE
 

U.S. $300,000    March 12, 2010


 
FOR VALUE RECEIVED, the undersigned, Business Marketing Services, Inc. (the
"Borrower"), hereby promises to pay jointly to the order of Emil Koutanov, Guy
Havenstein and Tony Fle-Danijelovich ("Lender") the principal sum of $300,000,
plus any accrued interest, on May 31, 2010, either in cash or by delivery of a
number of shares of the Borrower’s common stock (“Converted shares”),that is
determined by the daily average closing stock price taken from the date of this
Note until the Conversion Date. Notwithstanding the foregoing, the number of
shares the Lender receives shall not be lower than 300,000.
 
An "Event of Default" shall occur and be continuing if any of the following
shall have occurred and be continuing:  (a) any payment required hereunder shall
not be received by Lender within thirty business days following its due date, or
(b) upon any breach by Borrower of this Note.


In case an Event of Default shall occur and be continuing, Lender shall have
such rights and remedies as set forth herein and in the Agreement.


At the option of Lender, the entire unpaid balance of the Note, including
principal and interest, shall become immediately due and payable without notice
or demand upon the occurrence of any of the following events:  (i) any Event of
Default, (ii) the filing of a petition in bankruptcy or a petition to take
advantage of any insolvency act by Borrower, (iii) making an assignment for the
benefit of its creditors, commencement of a proceeding for the appointment of a
receiver, trustee, liquidator or conservator for either Borrower or for any
substantial part of its property (iv) filing of a petition or action seeking
reorganization, arrangement or similar relief under federal bankruptcy laws or
any other applicable laws or statutes of the United States or any state (v) or
the commencement of proceedings similar to the foregoing by any third or other
parties against Borrower, which proceedings are not dismissed within thirty (30)
days after commencement thereof.
 
The Borrower will not impede upon the Lender's rights to the full enjoyment
including the sale of the Converted Shares beyond those limitations that are
imposed by the U.S. Securities and Exchange Commission (the "SEC").
 
This Note is not transferable by Lender or Borrower.


The nonexercise by Lender of any of its rights hereunder in any particular
instance shall not constitute a waiver thereof in that or any subsequent
instance.


This Note shall be construed and enforced in accordance with the laws of the
courts of NSW, Australia, without giving effect to any choice of law or
conflicts of law provision or rule that would cause the application of the law
of any other jurisdiction.  The parties agree that service of process in any
action arising in connection with this Note shall be deemed valid if made by
registered mail, return receipt requested, sent to the addresses set forth
herein.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has executed this Note as of the date first above
written and has delivered this Note to Lender.


 

  BUSINESS MARKETING SERVICES, INC.         By:
/s/ Hans Pandeya
        Print:
Hans Pandeya
        Title: President

 
 